ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to methods and systems for operating a compressor assembly to avoid surge or stall at a turbo machine.
The invention provides solution to compressor stall or surge, that may result in damage of the compressor assembly and the turbo machine. 
The invention provides a system and method for avoiding compressor stall or surge conditions, and addresses a known problem of detecting an upcoming surge or stall condition before the turbo machine surges or stalls, such as to perform maneuvers to avoid the condition. 
Further, the invention provides a system and method of detecting the type of stall or surge condition to which the compressor assembly is approaching, as the type of surge or stall condition will at least in part be determinative of what changes in engine maneuvers are necessitated based on the specific type of surge or stall different from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of four patent publications.
US20200133257A1, US20200103894A1, US20170103103A1, and US20170102694A1 are cited to show a system and method of detecting stall.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745